1

2

3                                   UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                    ***

6    L.C., a minor child, et al.,                      Case No. 3:18-cv-00585-MMD-CBC

7                                      Plaintiffs,         ORDER ADOPTING AND ACCEPTING
              v.                                           REPORT AND RECOMMENDATION OF
8                                                                MAGISTRATE JUDGE
     WASHOE COUNTY SCHOOL DISTRICT,                            CARLA BALDWIN CARRY
9    et al.,

10                                   Defendant.

11            Before the Court is the Report and Recommendation of United States Magistrate

12   Judge Carla Baldwin Carry (ECF No. 15) (“R&R”). No objection to the R&R has been

13   filed.

14            This Court “may accept, reject, or modify, in whole or in part, the findings or

15   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

16   timely objects to a magistrate judge’s report and recommendation, then the court is

17   required to “make a de novo determination of those portions of the [report and

18   recommendation] to which objection is made.” Id. Where a party fails to object, however,

19   the court is not required to conduct “any review at all . . . of any issue that is not the

20   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

21   Circuit has recognized that a district court is not required to review a magistrate judge’s

22   report and recommendation where no objections have been filed. See United States v.

23   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

24   employed by the district court when reviewing a report and recommendation to which no

25   objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

26   Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

27   district courts are not required to review “any issue that is not the subject of an

28   objection.”). Thus, if there is no objection to a magistrate judge’s recommendation, then
1    the court may accept the recommendation without review. See, e.g., Johnstone, 263 F.

2    Supp. 2d at 1226 (accepting, without review, a magistrate judge’s recommendation to

3    which no objection was filed).

4           Nevertheless, this Court finds it appropriate to engage in a de novo review to

5    determine whether to adopt Magistrate Judge Carry’s R&R. The R&R recommended that

6    this action be dismissed based upon Plaintiff’s failure to notify the Court of his change of

7    address pursuant to LR IA 3-1. (ECF No. 15 at 2.) While the R&R was not returned as

8    undeliverable, many prior orders have been returned as undeliverable. (See ECF Nos. 6,

9    7, 8, 9, 10, 11, 12, 14.) In addition, no objections have been filed to date, even though

10   objections were due by May 8, 2019. (ECF No. 15.) Upon reviewing the R&R and record

11   in this case, the Court finds good cause to adopt the Magistrate Judge’s R&R in full.

12          It    is   therefore   ordered,   adjudged   and   decreed     that   the   Report   and

13   Recommendation of Magistrate Judge Carla Baldwin Carry (ECF No. 15) is accepted

14   and adopted in its entirety.

15          It is further ordered that this action is dismissed for Plaintiffs’ failure to comply with

16   LR IA 3-1.

17          DATED THIS 13th day of May 2019.

18
                                                         MIRANDA M. DU
19                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26
27

28

                                                    2
